Citation Nr: 0931127	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-32 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include as secondary to the 
service-connected tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1971 to 
March 1980 with additional service in the Navy Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO rating decision.  

In July 2008 the Board remanded the issues on appeal for 
further development.  

The Veteran requested a hearing before a Veterans Law Judge 
in September 2007.  The record indicates that this hearing 
was cancelled.  See 38 C.F.R. § 20.702 (2008).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran is not shown to have manifest complaints or 
findings of a left ear hearing loss during active service or 
for many years thereafter.  

3.  The currently demonstrated total left ear loss is not 
shown to be due to the exposure to acoustic trauma or another 
event or incident of his service.  

3.  The currently demonstrated depression is shown as likely 
as not to be due to the service-connected tinnitus.  




CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by a left ear hearing 
loss is not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by depression is proximately due to or 
the result of the service-connected tinnitus.  38 U.S.C.A. 
§§  1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008);  
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In January 2006, prior to the rating decision on appeal, the 
RO sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the May 2006 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The January 2006 letter and a July 2008 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2006 and July 2008 letters advised the Veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the Veteran that VA 
must make reasonable efforts to help the Veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the January 2006 letter 
advised the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in a March 2006 
letter.   

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in April 2006 and 
February 2009. 

Finally, the Veteran was scheduled for hearing before the 
Board, but he waived that right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Left Ear Hearing Loss

The Veteran asserts that his current left ear hearing loss is 
due to in-service noise exposure.  The Board notes that the 
Veteran is service-connected for right ear hearing loss.  

A careful review of the Veteran's service treatment record 
shows that his hearing was within normal limits during his 
period of active service.  38 C.F.R. § 3.385.  

In September 2003, the Veteran's private audiologist wrote 
that he treated the Veteran for a left posterior fossa 
craniotomy acoustic neuroma.  He stated that, both prior to 
the surgery and after the surgery, the Veteran had 
sensorineural hearing loss in his left ear.  

In October 2003 a private audiologist report noted that the 
Veteran had a resection of left acoustic neuroma and wore a 
hearing aid.  It was also noted that he had a defect in 
auditory attention span.  

The Veteran had a VA audiological examination in April 2006.  
The VA examiner reviewed the claims file and noted that the 
Veteran reported a significant amount of military noise 
exposure in boiler rooms and around machinery on ship.  It 
was noted that the Veteran had normal hearing at separation 
and that his current hearing loss was 105 Hertz at all 
hearing frequencies from 500 to 4000.  He was diagnosed with 
profound sensorineural hearing loss.  

The VA audiologist stated that the Veteran's left ear hearing 
loss was a result of acoustic neuroma and not due to active 
duty.  

At the Veteran's February 2009 VA audiological examination he 
was diagnosed with profound sensorineural hearing loss.  The 
VA audiologist stated that the Veteran left ear hearing loss 
was the result of the 2003 acoustic neuroma and not military 
service.  He continued that there was no evidence to suggest 
that the acoustic neuroma was present during active duty or 
reserve duty and that the Veteran's symptoms, vertigo and 
pressure, reportedly began 22 years after his separation.  He 
opined that therefore it was not at least as likely as not 
that the Veteran had left ear hearing loss that had its 
clinical onset in service or due to an acoustic neuroma that 
itself was due to any event or incident of his long service 
on active duty or in the Reserve. 

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board notes that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or, when the auditory thresholds for at least 
three of those frequencies are 26 decibels or greater; or, 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Therefore, the Board finds that the Veteran has a current 
diagnosis of left ear hearing loss under 38 C.F.R. § 3.385.  
However, after a careful review of the Veteran's claims file 
the Board finds that his left ear hearing loss is not due to 
military service but instead is due to his acoustic neuroma, 
which he had removed in May 2003.  

There is no medical evidence, nor has the Veteran alleged, 
that his acoustic neuroma is the result of military service.  
The Board notes that an acoustic neuroma is a non-cancerous 
tumor that develops on the nerve that connects the ear to the 
brain.  The February 2009 VA examiner opined that the 
acoustic neuroma was not due to any event or incidence of his 
long service on active duty or in the Reserve.  

A Veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

Therefore, without any medical evidence that the Veteran's 
acoustic neuroma or left ear hearing loss is related to his 
military service then service connection must be denied.  

Given these facts, the Board finds that service connection 
for a left ear hearing loss must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Depression Secondary to Service-Connected Tinnitus

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The Veteran asserts that his depression is the result of his 
service-connected tinnitus and therefore, should be service 
connected on a secondary basis.  

A private treatment note in April 2005 stated that the 
Veteran was seen for complaints of persistent headaches and 
tinnitus.  It was noted that his psychiatrist changed some of 
the Veteran's medications to see if he could improve his 
tinnitus at all.  

An August 2005 VA treatment note stated that the Veteran was 
depressed and sometimes suicidal because his tinnitus was so 
severe.  The Veteran was hoping to have a Baja intervention 
to treat his tinnitus and to improve his depression.  

At the Veteran's April 2006 VA examination the examiner noted 
that the Veteran was treated in service and in October 1972 
was diagnosed with an adjustment disorder with passive 
dependent personality and was psychiatrically hospitalized 
for 29 days.  He stated that the Veteran was currently on a 
very heavy duty psychotropic medication regimen which would 
suggest a serious mood disorder and not an adjustment 
disorder.  

The examiner stated that the Veteran's current diagnosis was 
a mood disorder and his in-service diagnosis was an 
adjustment disorder with passive dependent personality and 
that there was no obvious connection between his current 
symptoms and the symptoms as reported in treatment records 
from his time in service.  

In September 2007 the Veteran's private physician stated that 
the Veteran was on several medications for his tinnitus and 
depression as a result of tinnitus.  

In November 2007, the Veteran's private psychologist stated 
that he had been treating the Veteran since February 2007 for 
depression and anxiety.  He stated that the primary trigger 
for the Veteran's depression and anxiety was his tinnitus, 
which varied in intensity and reportedly was worse at night 
and in loud environments.  

The Veteran stated that the Veteran recently sought treatment 
at the emergency room for his tinnitus and when he realized 
that nothing could be done to relieve his tinnitus he felt 
suicidal given how much tinnitus limited his life and painful 
it was to him. 

At the Veteran's February 2009 VA examination he was 
diagnosed with depression disorder.  The VA examiner stated 
that the Veteran had depressive disorder and that his 
depression could be from his chronic tinnitus or could be 
from his multiple physical problems or could be independent 
of all his physical problems and a spontaneous occurrence.  
He concluded that with current medical knowledge it was not 
possible to definitely say that the Veteran's depression was 
from any of the above mentioned conditions.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

Generally, when a Veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin, 
supra.  

After a careful review of the record, the Board finds that 
the depression is shown as likely as not be aggravated by his 
service-connected tinnitus.   The Board notes that there are 
VA treatment notes and private treatment notes that relate 
the Veteran's depression secondary to his tinnitus.  

The only opinion that does not clearly relate the Veteran's 
depression to his service-connected tinnitus is the February 
2009 VA examiner.  However, the Board notes that the February 
2009 VA examiner could not opine on the etiology of the 
Veteran's depression without resorting to mere speculation 
and medical opinions expressed in speculative language do not 
provide the degree of certainty required for medical nexus 
evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Therefore, the Board finds the evidence to be in relative 
equipoise in showing that the Veteran's depression as likely 
as not was by his service-connected tinnitus is warranted.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for depression is warranted in 
this case.  


ORDER

Service connection for claimed left ear hearing loss is 
denied.  

Service connection for depression secondary to service-
connected tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


